UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Thomas Lenahan,

Plaintiff,
_y—
City of New York, et al.,
Defendants.

17-CV-6734 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

All discovery in this matter is scheduled to be completed by February 27, 2020, and pre-

trial materials are due on March 12, 2020. Dkt. No. 67. In light of these deadlines, the parties

are hereby ordered to notify the Court by letter on or before March 5, 2020, whether they intend

to file for summary judgment.

Chambers will mail a copy of this Order to Plaintiff and note its mailing on the docket.

SO ORDERED.

Dated: February a 2020
New York, New York

anno

A Ad.

V ALISON J. NATHAN
United States District Judge

en pe EE

 

 
